Citation Nr: 1133910	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating (except for periods of convalescence) for status post ligament reconstruction of the right wrist with tendon graft (right wrist disability), rated as 30 percent disabling prior to February 1, 2008, and as 40 percent disabling thereafter.  

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1999 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran has moved numerous times during the pendency of his appeal.  As he currently lives in Idaho, the Boise RO has properly assumed jurisdiction over this claim.   

This claim was previously before the Board in February 2010.  At that time, the Board remanded the case for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, the Board finds substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

The Board received additional medical evidence relevant to the issue on appeal in May 2011, after the issuance of the February 2011 supplemental statement of the case.  A waiver of agency of original jurisdiction (AOJ) accompanied such submission.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

The Board further notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Board is cognizant that entitlement to a TDIU was previously denied in a June 2008 Decision Review Officer decision and, in a February 2009 document, the Veteran stated that he did not wish to pursue such issue; however, as the evidence suggests that he is no longer employed due to symptoms of his service-connected right wrist disability and the Board has jurisdiction over such issue as "part and parcel" of the Veteran's increased rating claim, the issue of entitlement to a TDIU has been raised.  However, further development is necessary for a fair adjudication of the TDIU aspect of such claim and, therefore, it is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to February 1, 2008, the Veteran's right wrist disability does not result in his right hand being fixed in supination or hyperpronation, or ankylosis of the wrist.  

2.  Since February 1, 2008, the Veteran's right wrist disability does not result in ankylosis of the wrist or loss of use of the right hand.    

3.  As of February 1, 2008, the Veteran's right wrist disability results in decreased manual dexterity, some atrophy in the muscles in the right forearm, reduced grip strength, difficulty with fine movements, and sensory loss of the ulnar nerve distribution from the lateral mid-forearm distally, approximating no more than moderate incomplete paralysis of the ulnar nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to February 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5215-5213 (2010).

2.  The criteria for a rating in excess of 40 percent since February 1, 2008, for the Veteran's right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5215-5213.

3.  As of February 1, 2008, a separate 30 percent rating, but no higher, for moderate incomplete paralysis of the ulnar nerve is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8516 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, January 2007 and September 2008 letters advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.   

While the January 2007 and September 2008 letters were issued after the initial March 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the January 2007 and September 2008 letters were issued, the Veteran's claim was readjudicated in the December 2007, June 2008, and February 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and private treatment records provided by the Veteran.  He has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran has been afforded numerous VA compensation and pension examinations germane to his claim on appeal in February 2005, January 2007, May 2008, January 2010, and May 2010.  The Board finds such examinations to be adequate for rating purposes as they provided detailed accounts of the Veteran's subjective symptomatology as well as physical findings that address the relevant rating criteria.  In this regard, the Board observes that the Veteran's representative has alleged that the May 2010 VA examination is inadequate as the examiner did not specifically opine whether the Veteran essentially has loss of use of his right hand as a result of his right wrist disability.  However, the Board finds that the May 2010 VA examination is adequate in that the examiner provided findings with respect to the use of the Veteran's right hand.  Specifically, the examiner stated that, upon examination, the Veteran can grasp, pinch, pick up objects, button/unbutton his shirt, tie/untie his shoes, flare his fingers, make a fist, and dress and undress.  Moreover, the examiner concluded that the Veteran had lost some function of the right hand, but retained significant function of the right hand as demonstrated by his ability to write, grasp, pinch, flex and extend the fingers, etc., as previously reported.  Therefore, the Board finds that the May 2010 is adequate for rating purposes, to include consideration of whether the Veteran has loss of use of his right hand as a result of his right wrist disability.  

As noted above, the Board remanded the Veteran's claim in February 2010.  The Board included two directives to be accomplished: first, that the Veteran undergo a VA examination to have a determination made as to the severity of his disability (including whether it constitutes the loss of use of his right hand); and second, to have the Appeals Management Center (AMC) consider whether an extraschedular rating is warranted.  In reviewing the claims file, the Board notes that the Veteran underwent an examination in May 2010, and that the examiner opined as to the specific questions asked by the Board.  Further, in its February 2011 Supplemental Statement of the Case, the AMC determined that this case did not warrant a referral for extraschedular consideration.  As each of its directives was accomplished, the Board finds substantial compliance with its February 2010 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board further notes that the evidence of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Procedural History

Before turning to the merits of this claim, a brief review of its procedural history is instructive.  The Veteran first sought service connection for his right wrist disability in May 2003.  The Oakland, California, RO granted his claim in July 2003, assigning an initial noncompensable disability rating.  

Rather than filing a Notice of Disagreement, in June 2004, the Veteran asked for an increased rating for his right wrist disability.  The Pittsburgh, Pennsylvania, RO increased his rating to 10 percent in a July 2004 rating decision.  The Veteran then sought a temporary total rating following his September 2004 surgery.  See 38 C.F.R. § 4.30 (2010).  The Oakland RO granted that claim in a December 2004 rating decision.  The Veteran filed a Notice of Disagreement with the time period granted for convalescence, and in a January 2005 decision, the Oakland RO extended his temporary total rating through February 2005.  Further, in a March 2005 rating decision, the Oakland RO continued the Veteran's 10 percent rating.  The Veteran filed a Notice of Disagreement with this decision in August 2005.  The RO issued a Statement of the Case in January 2006.  The Veteran filed a timely Substantive Appeal.  

During the pendency of his appeal, the Veteran moved to Denver, Colorado.  That RO issued a rating decision in January 2007 that increased the Veteran's rating to 30 percent, with an effective date of March 2005 - following his period of convalescence.  The Denver RO issued a Supplemental Statement of the Case in December 2007.  That RO also issued a rating decision in December 2007 that assigned a temporary total rating following another surgery from August 2007 to February 2008.  

As the Veteran had returned to California, the Oakland RO issued a rating decision in June 2008 that increased the Veteran's rating to 40 percent following his period of convalescence ending February 1, 2008.  After providing the Veteran with updated notice, the Oakland RO issued another Supplemental Statement of the Case in October 2008.  The Veteran thereafter moved to Boise, Idaho, and that RO assumed jurisdiction over his claim.  

This claim then came before the Board in February 2010; the Board remanded his claim for further development.  The Veteran underwent a VA examination in May 2010, and the Appeals Management Center issued a Supplemental Statement of the Case in February 2011.  The case has now returned to the Board.  

III.  Law and Analysis

The Veteran essentially contends that the evaluations assigned for his wrist disability do not accurately reflect the severity of that disability.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the Veteran's disability is already staged, the Board must review both the dates of the stage and the propriety of the ratings assigned.  

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Handedness for the purpose of a dominant/major rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  Only one hand shall be considered dominant.  Id.   The record reflects that the Veteran is right-hand dominant and, as such, his right wrist disability will be evaluated under the criteria relevant to the dominant/major wrist.

The Veteran's right wrist disability has been rated as 30 and 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5215-5213.  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, Diagnostic Code 5215 refers to limitation of motion of the wrist, while Diagnostic Code 5213 refers to impairment of supination and pronation of the elbow and forearm.  

Under Diagnostic Code 5213, a 30 percent rating requires that motion be lost beyond the middle of the arc or there is bone fusion with the hand fixed in full pronation.  A 40 percent rating is warranted if there is bone fusion with the hand fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, DC 5213.  The maximum rating under Diagnostic Code 5215 is 10 percent, which is warranted for palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.

30 Percent Rating Prior to February 1, 2008

The Veteran's right wrist disability is rated as 30 percent disabling prior to February 1, 2008, the end date of his last period of convalescence.  For the reasons that follow, the Board finds this rating to be appropriate.  

The Veteran underwent a VA examination in January 2005.  He informed the examiner of his medical history and current symptoms, to include difficulty with pronation and supination.  The Veteran complained of ongoing stiffness and intermittent swelling of his wrist.  He also spoke of suffering from flare ups of his pain that can last for days.  Upon examination, the examiner noted that the Veteran had a well-healed scar with tenderness but no effusion.  The Veteran had extension of 35 degrees and flexion of 40 degrees.  He had ulnar and radial deviation of 15 degrees.  The Veteran had pronation of 30 degrees and supination of 50 degrees.  The Veteran had strength of 4/5 in his wrist.  Repetitive motion resulted in pain and an additional decrease of 30 percent in his range of motion.  

The Veteran underwent a VA examination in February 2007.  At that time, the Veteran complained of increasing pain in his right wrist.  Medication, splints, and balms helped to relieve this pain.  Upon examination, the examiner noted that the Veteran suffered from tenderness upon palpation about his right wrist.  The musculature of his right forearm was slightly decreased as compared to his left.  He also had a mild decrease in strength testing of his right wrist.  Range of motion testing revealed that had 22 degrees of extension, 46 degrees of flexion, 21 degrees of ulnar deviation, and 8 degrees of radial motion.  His forearm had 51 degrees of supination and 55 degrees of pronation.  After repetitive motion, the Veteran's wrist had 49 degrees of extension, 61 degrees of flexion, 29 degrees of ulnar deviation, and 9 degrees of radial motion.  

In addition to the two VA examinations, records of the Veteran's treatment at VA facilities also detail his right wrist disability.  Such records show that the Veteran frequently complained of suffering from pain and discomfort in his wrist; however, they do not provide detailed information regarding the Veteran's range of motion.  Additionally, in various letters and statements, the Veteran has also described his right wrist injury.   

The Board finds that the record fails to show that the Veteran's right wrist disability more nearly approximates a rating in excess of 30 percent for this period.  Again, such a rating is warranted if there is bone fusion with the hand fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, DC 5213.  Neither the VA examinations nor the Veteran's VA treatment records show that the Veteran has such bone fusion resulting in a fixed hand.  Indeed, the records show that the Veteran was able to use his hand, though he suffered from pain while doing so.  

The Board has considered whether rating the Veteran under any analogous Diagnostic Code would either more closely approximate his current symptoms or result in an increased rating, but concludes that none would.  Diagnostic Codes 5214 and 5215 are specific to the wrist; Diagnostic Code 5214 requires evidence of ankylosis of the wrist, which the Veteran does not suffer from.  In this regard, the objective evidence of record for this time period reflects that the Veteran has range of motion of the right wrist, albeit limited.  Additionally, the highest rating under Diagnostic Code 5215 is 10 percent, so rating under this code would not result in an increased rating.  Moreover, other ratings of the elbow and forearm are similarly inapplicable, as they fail to describe the particular symptoms from which the Veteran suffers relevant to his wrist disability.  The Board further notes that the January 2007 VA examination revealed a tender scar; however, the Veteran is already separately service-connected for such scar with an evaluation of 10 percent.  

40 Percent Rating Since February 1, 2008

Following his most recent period of convalescence, the Veteran's right wrist disability has been rated as 40 percent disabling.  For the reasons that follow, the Board determines that no increase in this rating is warranted.  

Following his surgery, the Veteran underwent a VA examination in May 2008.  The Veteran stated that, following his last surgery, he was unable to supinate or pronate the hand, as it was essentially fused in one position.  He reported difficulty in typing and writing, and had decreased manual dexterity in general.  Upon examination, the examiner noted that the Veteran had full range of motion in his elbows.  There was marked instability in the ulnar bone of the right wrist.  The examiner found that the Veteran had some atrophy in the muscles in his right forearm.  The Veteran had grip strength of 50 pounds with his right hand, compared to 135 with his left.  Range of motion testing revealed that the Veteran had flexion of the right wrist of 30 degrees, extension of 30 degrees, ulnar deviation of 10 degrees, and radial deviation of 0 degrees.  The Veteran was unable to supinate his right hand, and pronation was limited to 45 degrees.  

The Veteran underwent another VA examination in January 2010.  He again reported suffering from constant pain in his right wrist.  He stated that though he was employed at the local VA, he had to stop working on account of his pain.  He also complained of weakness, fatigue, and a lack of endurance.  Upon examination, the examiner reported that the Veteran had markedly diminished strength in his right wrist.  Fine movements such as writing were difficult, and the Veteran could not use a keyboard.  The Veteran had sensory loss of the ulnar nerve distribution from the lateral mid-forearm distally.  Range of motion testing revealed that the Veteran had extension in his right wrist of 15 degrees, flexion of 50 degrees, ulnar deviation of 25 degrees, and radial deviation of 25 degrees.  

Following the Board's remand, the Veteran underwent a VA examination in May 2010.  The Veteran complained of suffering from a dull, aching pain in his right wrist.  His right wrist was weak but not stiff.  Upon examination, the examiner noted that the Veteran's distal ulna diaphysis was absent, and there was tenderness at the end of the ulna stump and at the site of previously placed fixation hardware.  His strength against resistance testing was normal for ulnar and radial deviation, but abnormal for dorsiflexion and palmar flexion.  The Veteran had a grip of 60 pounds with his right hand.  Range of motion testing revealed that the Veteran had dorsiflexion of 42 degrees and palmar flexion of 42 degrees.  He had radial deviation of 32 degrees and ulnar deviation of 22 degrees.  Repetitive motion resulted in pain, fatigue, weakness and lack of endurance, but it did not result in incoordination or decreased motion.  

The examiner determined that the Veteran has retained significant functioning of his right hand.  He was able to use his right hand to pick up a pencil, to tie and untie his shoes, and to button and unbutton his shirt.  Accordingly, the examiner determined that the Veteran's current hand function could not be equally well performed with a prosthesis.  

The Veteran also submitted a record of his examination at the Intermountain Hand Clinic in Boise from March 2011.  The results of this examination are similar to those from the contemporaneous VA examinations.  This March 2011 examination showed that the Veteran had 60 degrees of extension in his right wrist, 60 degrees of flexion, and radial and ulnar deviations of 50 degrees.  The rest of the examination of the hand was reported to be normal.  

Here again, though there are numerous treatment records and statements from the Veteran, these are ultimately of little value in determining the proper rating for the Veteran, as they do not provide information used in the rating criteria.

Based on the above evidence, the Board determines that the Veteran does not meet the criteria for an increased, i.e., 50 percent, rating.  Under Diagnostic Code 5213, the highest rating available is the 40 percent rating that is already assigned.  Thus, the Board must consider whether the Veteran's disability warrants a rating under a different Diagnostic Code.  However, as noted above, none of the other rating criteria closely match the Veteran's symptoms, and he does not suffer from symptoms that would warrant an increased rating.  In this regard, the Board has considered Diagnostic Code 5214, which allows for a 50 percent rating for unfavorable ankylosis, ankylosis in any degree of palmar flexion, or ankylosis with ulnar or radial deviation.  The Veteran's right wrist has never been shown to be ankylosed, precluding such a rating.  In this regard, the Board observes that the Veteran is capable of range of motion of the right wrist, albeit limited.  Under the ratings for the elbow and forearm, increased ratings would be warranted if the Veteran's elbow was affected (Diagnostic Codes 5205-5209) or if his disability resulted in nonunion of his radius and ulna (Diagnostic Code 5210).  However, the Veteran has never been found to suffer from these symptoms, so a rating under these codes is not warranted.  

Given the findings from the Veteran's May 2008 VA examination, the Board remanded the Veteran's claim in part to allow a VA examiner to determine whether the Veteran's right wrist disability resulted in the functional equivalent of the loss of use of his hand.  In this regard, VA regulations provide that loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  However, at the May 2010 examination, the examiner concluded that the Veteran still maintained significant use of his right hand, and that current hand function could not be equally well performed with a prosthesis.  Therefore, the Veteran's disability does not warrant a rating for loss of use of his hand.  

The Board has also considered whether a separate rating is warranted for the Veteran's neurologic symptoms related to his service-connected right wrist disability.  In this regard, the Board observes that, as of February 1, 2008, the period following his convalescence after his most recent right wrist surgery, the Veteran had decreased manual dexterity, some atrophy in the muscles in the right forearm, reduced grip strength, and difficulty with fine movements.  Additionally, the May 2010 VA examiner determined that he had sensory loss of the ulnar nerve distribution from the lateral mid-forearm distally.

The neurologic rating guidelines are found at 38 C.F.R. Part 4; these direct consideration of, among other things, complete or partial loss of use of one or more extremities.  Reference is to be made to the appropriate bodily system of the schedule.  In rating peripheral nerve injuries, attention should be given to the relative impairment in motor function, trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8516, mild incomplete paralysis of the ulnar nerve of either the major or minor extremity warrants a 10 percent rating.  Moderate incomplete paralysis warrants a rating of 20 percent for the minor extremity, and a 30 percent rating for the major extremity.  Severe incomplete paralysis warrants a 30 percent rating for the minor extremity, and a 40 percent rating for the major extremity.  A maximum evaluation of 50 percent for the minor extremity and 60 percent for the major extremity for complete paralysis of the ulnar nerve of the major upper extremity, which is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.

With respect to the Veteran's neurologic symptoms, the Board finds that a separate 30 percent rating for moderate incomplete paralysis of the ulnar nerve of the major extremity is warranted as of February 1, 2008.  In this regard, as of such date, he experienced decreased manual dexterity, some atrophy in the muscles in the right forearm, reduced grip strength, and difficulty with fine movements.  Additionally, the May 2010 VA examiner determined that he had sensory loss of the ulnar nerve distribution from the lateral mid-forearm distally.  Therefore, as such neurologic impairment includes sensory loss of the nerve as well as diminished grip strength and dexterity, and atrophy, the Board finds that such more nearly approximates moderate incomplete paralysis of the ulnar nerve.  As such symptomatology is not more severe, the Board finds that a rating for severe incomplete paralysis of the ulnar nerve or complete paralysis of the ulnar nerve.  

Other Considerations

The Board has considered whether staged ratings beyond those already assigned are appropriate for the Veteran's service-connected right wrist disability; however, the Board finds that his symptomatology has been stable throughout the various periods of his appeal. Therefore, assigning additional staged ratings for such disability is not warranted.  See Hart, supra.

The Board has also considered whether an extra-schedular disability rating is warranted.  An extra-schedular disability rating is assigned if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right wrist disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's right wrist symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's right wrist symptomatology, to include his inability to lift objects, loss of muscle strength and mass, neurological deficits, and chronic pain is contemplated by the orthopedic and neurologic ratings assigned.  There are no additional symptoms of his right wrist disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's right wrist disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Moreover, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In sum, the Board finds that increased ratings for the Veteran's right wrist disability are not warranted during either period on appeal; however, as of February 1, 2008, a separate 30 percent rating, but no higher, for moderate incomplete paralysis of the ulnar nerve is warranted.  In denying increased ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased rating (except for periods of convalescence) for status post ligament reconstruction of the right wrist with tendon graft, rated as 30 percent disabling prior to February 1, 2008, and as 40 percent disabling thereafter, is denied.  

As of February 1, 2008, a separate 30 percent rating, but no higher, for moderate incomplete paralysis of the ulnar nerve is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Relevant to the Veteran's claim of entitlement to a TDIU, a review of the record indicates that further development is necessary.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Following the Board's action herein, the Veteran is currently service-connected for right wrist status post ligament reconstruction with tendon graft, evaluated as 40 percent disabling; moderate incomplete paralysis of the ulnar nerve, evaluated as 30 percent disabling; scar of the right wrist, evaluated as 10 percent disabling; and scar of the left hand, evaluated as noncompensably disabling.  Additionally, at the January 2010 VA examination, the Veteran reported that he had been employed at a VA Medical Center in housekeeping until July 2009, at which time he stopped working because of his right wrist pain.  Therefore, as evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran is no longer employed due to symptoms of his service-connected right wrist disability.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case. 

While the Board has jurisdiction over such issue as "part and parcel" of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, obtaining all outstanding treatment records, to include those dated from February 2011 to the present from the Boise, Idaho, VA Medical Center, and obtaining a VA examination with an opinion as to the effect his service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  Request that the Veteran identify all outstanding treatment records relevant to his service-connected disabilities.  After obtaining any necessary authorization, obtain and associate with the claims folder all identified treatment records, to include those from the Boise, Idaho, VA Medical Center dated from February 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner should opine as to whether the Veteran's service-connected disabilities (right wrist status post ligament reconstruction with tendon graft; moderate incomplete paralysis of the ulnar nerve; scar of the right wrist; and scar of the left hand), either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the Veteran's VA medical treatment records and the reports of the VA examinations.  The examiner should consider such factors as the Veteran's education level, special training, and work experience.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


